NEWMAN, Associate Judge,
concurring:
This is a simple case decided wrongly by the trial court; it does not merit extended discussion. Unless we are to again countenance arrests for investigation in this city, see Lawrence v. United States, 509 A.2d 614, 618-19 (D.C.1986) (Newman J., dissenting), we must declare such dragnet detentions as occurred here constitutionally invalid. To sanction the pat-down of five persons on the unsupportable suspicion that one of them has committed a crime would be to write the Fourth Amendment out of our jurisprudence. What if there had been fifteen men in that room? What if there had been fifty? What if it had been RFK Stadium during a Washington Redskins football game?